Case 20-50133-grs         Doc 1236      Filed 08/18/20 Entered 08/18/20 17:30:43                   Desc Main
                                       Document     Page 1 of 12



                          PUNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

                                       )
  In re:                               )                   Chapter 11
                                       )
  OGGUSA, Inc., et al.,1               )                   Case No. 20-50133-grs
                                       )
  Debtors.                             )                   (Jointly Administered)
                                       )
                                       )                   Honorable Gregory R. Schaaf
 _____________________________________ )

                   DEBTORS’ OBJECTION TO RENOTICED
     EMERGENCY MOTION OF THE UNITED STATES TRUSTEE CO CONVERT CASE

         OGGUSA, Inc. (f/k/a GenCanna Global USA, Inc.) (“OGGUSA”) and its affiliated debtors

 and debtors in possession in these cases (collectively, the “Debtors”), by and through their

 undersigned counsel, hereby object (the “Objection”) to the Renotice of the Emergency Motion of

 the United States Trustee to Convert Case [Docket No. 848] (the “Renotice”) filed by the United

 States Trustee (“Trustee”), which renoticed for hearing the Trustee’ Emergency Motion of the

 United States Trustee to Convert Case [Docket No. 1197] (the “Motion”), and respectfully state

 as follows:

                                    PRELIMINARY STATEMENT

         1.      The Trustee seeks to convert these cases to chapter 7 on the basis that the current

 insurance coverage on the Debtors’ real property located at 1895 Clintonville Road in Paris,

 Kentucky (the “Paris Property”) is inadequate. The Debtors maintain that they have “appropriate”

 insurance coverage in place under the circumstances, and that the Trustee has failed to carry its

 burden to demonstrate any “cause” for conversion to chapter 7. Further, to the extent that material



 1
           The Debtors in these chapter 11 bankruptcy cases are (with the last four digits of their federal tax
 identification numbers in parentheses): OGGUSA, Inc. (0251); OGG, Inc. (N/A); and Hemp Kentucky, LLC (0816).

                                                       1
Case 20-50133-grs        Doc 1236    Filed 08/18/20 Entered 08/18/20 17:30:43               Desc Main
                                    Document     Page 2 of 12



 “cause” relating to insurance coverage may be found, conversion at this stage would be

 inappropriate, without benefit, and irreparably harmful to the bankruptcy estates. The Motion and

 Renotice are without merit and should be denied.

                                          BACKGROUND

         2.      On May 18, 2020, the Trustee initially filed the Motion seeking conversion of the

 above-captioned chapter 11 cases (the “Chapter 11 Cases”) to cases under chapter 7 of title 11 of

 the United States Code (the “Bankruptcy Code”) on the basis that one of the debtors’ many

 insurance policies had expired.

         3.      Specifically, and as relevant here, the Trustee sought conversion of the Chapter 11

 Cases pursuant to section 1112(b)(4) of the Bankruptcy Code based on its contention that,

 following the expiration of one the Debtors’ property insurance policies, the Debtors no longer

 had adequate insurance in place on the Paris Property, such that there was a risk to the bankruptcy

 estate or the public.

         4.      On May 22, 2020, the Debtors filed their initial Objection to Emergency Motion of

 the United States Trustee to Convert Case [Docket No. 856] (the “Initial Objection”) asserting that

 the Debtors have appropriate insurance in place and rejecting that any “cause” existed for

 conversion of the Chapter 11 Cases.

         5.      The Motion was initially noticed for hearing on June 18, 2020, but such hearing

 was continued by the agreement of the parties.

         6.      As set forth in the Initial Objection, the Paris Property consists of approximately 25

 acres of real property which is primarily farm land, but which also contains greenhouses and other

 buildings. The Paris Property is subject to a mortgage in favor of Kentucky Bank securing a




                                                   2
Case 20-50133-grs             Doc 1236       Filed 08/18/20 Entered 08/18/20 17:30:43                 Desc Main
                                            Document     Page 3 of 12



 mortgage loan with an outstanding principal balance of approximately $1.9 million.2 There are no

 ongoing business operations on the Paris Property.

            7.       The Debtors’ prior property insurance policy for the Paris Property expired by its

 terms on May 5, 2020. As set forth in the Debtors’ Response to the Trustee’s Notice of Expiration

 of Commercial Property Insurance [Docket No. 803] and the Initial Objection, the prior insurance

 provider declined to extend its existing policy. The Debtors worked diligently and used their best

 efforts to obtain replacement insurance coverage for the Paris Property, themselves and through

 their insurance brokers, but the Debtors experienced significant challenges in obtaining insurance

 for the Paris Property. The Debtors brokers’ contacted at least 20 insurance carriers, but were told

 that there was no interest in providing insurance given the Debtors’ pending Chapter 11 Cases and

 involvement with hemp and CBD. The Debtors also reached out to Kentucky Bank, through

 counsel, to see if Kentucky Bank had or would consider obtaining insurance coverage given their

 mortgage interest in the Paris Property.

            8.       Subsequent to the filing of the Motion, on or around May 26, 2020, Kentucky Bank

 obtained force placed insurance coverage of approximately $1.9 million on the Paris Property.

            9.       The Debtors thereafter obtained a new appraisal of the Paris Property. The

 appraisal estimates that the value of the land of the Paris Property is $251,600. The appraisal

 further provides an estimated value for the land and improvements upon the Paris Property

 between $1,971,600, based on a sales comparison approach, and $2,415,000, based on a cost

 approach.

            10.      The Debtors have retained a real estate broker, and have listed and are actively

 marketing the Paris Property for sale.



 2
     See, Declaration of James Alt in Support of Chapter 11 Filings and First day Motions, at ¶ 36.

                                                             3
Case 20-50133-grs       Doc 1236    Filed 08/18/20 Entered 08/18/20 17:30:43             Desc Main
                                   Document     Page 4 of 12



        11.     On August 13, 2020, the Trustee filed the Renotice, setting the Motion for hearing

 on August 20, 2020 and seeking conversion pursuant to 1112(b)(4)(C) on the grounds that the

 Paris Property is not adequately protected, and supporting certain of aspects of the Committee’s

 Motion to Convert Pursuant to 11 U.S.C. § 1112 [Docket No. 1161] the (“Committee Conversion”)

 pertaining to the Debtors settlement with MGG.

                                          ARGUMENT

 A.     The Debtors Have Appropriate Insurance in Place; There Is No “Cause” for
        Conversion.

        12.     The Trustee independently seeks to convert this case for “cause” based on its

 contention that the Debtors do not have adequate insurance in place covering the Paris Property,

 such that there is a risk to the bankruptcy estate or the public. Motion, ¶¶ 10-11; Renotice, ¶¶ 5-

 6. Pursuant to section 1112(b)(1) of the Bankruptcy Code, conversion of a chapter 11 case must

 be “for cause.” 11 U.S.C. § 1112(b)(1). The Trustee relies on section 1112(b)(4) of the

 Bankruptcy code in seeking to demonstrate the requisite “cause” for conversion. Id. Section

 1112(b)(4) of the Bankruptcy Code provides a list of circumstances, acts, or omissions that may

 serve as possible “cause” for conversion or dismissal under section 1112(b)(1). 11 U.S.C. §

 1112(b)(4). Among such examples of possible “cause” are “failure to maintain appropriate

 insurance that poses a risk to the estate or to the public” and “failure to comply with an order of

 the court.” 11 U.S.C. § 1112(b)(4)(C) and (E). The Trustee asserts that the Debtors’ current

 insurance is not “appropriate” for purposes of section 1112(b)(4)(C), and further asserts that the

 Debtors have failed to comply with the Court’s chapter 11 operating order requiring the Debtors

 to maintain “appropriate” insurance. Motion, ¶ 10; Renotice, ¶ 7.

        13.     Contrary to the Trustee’s assertions, the Debtors submit that they do have

 appropriate insurance in place with respect to both their business and property of the bankruptcy

                                                  4
Case 20-50133-grs             Doc 1236      Filed 08/18/20 Entered 08/18/20 17:30:43             Desc Main
                                           Document     Page 5 of 12



 estate, including the Paris Property. The Trustee has failed to carry its burden to demonstrate

 requisite “cause” for conversion.

            14.      The parameters of what constitutes “appropriate” insurance coverage for purposes

 of section 1112(b)(4)(C) are not set out in the Bankruptcy Code – the Bankruptcy Code does not

 define or elaborate upon the definition of “appropriate.”3 Critically, the Bankruptcy Code does

 not specify that the estimated value of all property of the estate must be fully insured. If Congress

 had intended to require that a chapter 11 debtor at all times maintain insurance on the full estimated

 value of all property of the bankruptcy estate, it could have included such express requirement in

 the Bankruptcy Code or specified a failure to do so as grounds for conversion or dismissal under

 section 1112(b)(4). Instead, the Bankruptcy Code requires only maintenance of “appropriate”

 insurance.

            15.      Applying the ordinary meaning of the term “appropriate,” one bankruptcy court has

 stated its belief that the term refers to “something that is suitable or fitting.” DeAngelis v. KC’s

 Pub, LLC (In re KC’s Pub, LLC), 428 B.R. 612, 616 (Bankr. M.D. Pa. 2010). “I believe use of

 the word ‘appropriate’ to modify insurance connotes the intention that the surrounding

 circumstances of the Chapter 11 case be considered.” Id. at 617. Factors to be considered in

 determining whether a debtor has “appropriate” insurance in place include: (i) applicable

 requirements under other federal or state laws; (ii) the debtor’s size and the complexity of the case;

 (iii) the debtor’s financial wherewithal to purchase insurance; (iv) the existence of or lack of pre-

 or post-petition uninsured claims against the debtor; (v) any steps taken by the debtor to reduce

 the risk of claims; and (vi) the best interests of creditors. Id.




 3
     The Court’s chapter 11 operating order similarly does not define “appropriate” insurance.

                                                            5
Case 20-50133-grs       Doc 1236     Filed 08/18/20 Entered 08/18/20 17:30:43              Desc Main
                                    Document     Page 6 of 12



        16.     Here, the Debtors have maintained and continue to maintain appropriate insurance

 coverage. As set forth in the Debtors’ Initial Objection and the chart summarizing the Debtors’

 insurance coverage attached thereto as Exhibit A, the Debtors have, throughout the Chapter 11

 Cases, maintained a comprehensive package of casualty and property insurance through multiple

 insurance providers. The Debtors continue to maintain all insurance coverage which remains

 prudent and applicable following the sale of substantially all of the Debtors’ assets to MGG, while

 the Debtors operate under the Transition Services Agreement with GenCanna Acquisition Corp.

        17.     Furthermore, following the expiration of the Debtors’ prior insurance policy for the

 Paris Property, the Debtors and their brokers worked diligently and used their best efforts to obtain

 replacement insurance the Paris Property, but were unsuccessful due to the Debtors’ pending

 Chapter 11 Cases and the Debtors’ involvement with hemp and CBD. The Debtors also reached

 out to Kentucky Bank to discuss its interest in obtaining insurance coverage given its mortgage

 interest in the Paris Property.    Thereafter, Kentucky Bank obtained force placed insurance

 coverage of approximately $1.9 million on the Paris Property (the “Current Insurance”)

        18.     Although the Current Insurance may not cover the full estimated value of the Paris

 Property based on the recent appraisal, the Current Insurance, in combination the Debtors’ other

 casualty and property insurance coverage, constitutes “appropriate” insurance under the

 circumstances as the Debtors actively market the Paris Property for sale. Given the difficulties the

 Debtors have experienced in attempting to find replacement coverage, additional supplemental

 insurance coverage for the Paris Property in excess of the Current Insurance may not be obtainable

 by the Debtors. As discussed more fully in the Initial Objection, in the face of such challenges,

 the Debtors have proceeded in the same fashion as a chapter 7 trustee would with respect to the

 Paris Property – namely, by (i) contacting Kentucky Bank so that it may insure its own secured



                                                  6
Case 20-50133-grs       Doc 1236     Filed 08/18/20 Entered 08/18/20 17:30:43                Desc Main
                                    Document     Page 7 of 12



 interest in the Paris Property, and (ii) attempting to liquidate the property as quickly as possible in

 a reasonable manner. See Initial Objection ¶¶ 17-21.

        19.     Moreover, Debtors submit that any chapter 7 trustee could be expected to have the

 same challenges in attempting to obtain additional insurance for Paris Property as the Debtors have

 been experiencing. The Trustee’s argument in the Motion is barebones and conclusory in this

 regard, providing no support for its statement that “the chapter 7 trustee will be able to purchase

 the necessary insurance to protect the public and the bankruptcy estate.” Motion, ¶ 11. This is not

 a scenario where a debtor does not have any insurance in place at all or failed to make any good

 faith effort to obtain insurance. Given the Current Insurance, the Debtors’ other existing coverage,

 and the uncertainty regarding the potential for either the Debtors or a chapter 7 trustee to obtain

 any additional insurance on the Paris Property, it cannot be said that there has been any “failure to

 maintain appropriate insurance that poses a risk to the estate or the public.”

        20.     Indeed, the relevant KC’s Pub factors support the conclusion that the insurance

 coverage on the Paris Property is “appropriate.” See In re KC’s Pub, LLC, 428 B.R. at 616.

 Foremost, there is no law or regulation (similar to automobile insurance requirements or worker’s

 compensation insurance requirements) requiring that the Debtors maintain property insurance on

 the Paris Property or with respect to which the Debtors are not in compliance. Second, although

 the Chapter 11 Cases have been contentious, the Debtors are seeking to confirm a plan of

 liquidation following a sale of substantially all of their assets, the Chapter 11 Cases are in a late

 stage, and the gap in insurance at issue pertains only to single asset of the bankruptcy estate. Third,

 there are no uninsured claims against the Paris Property. Fourth, the Debtors worked diligently to

 try to obtain replacement insurance for the Paris Property, the Current Insurance was obtained,

 there are no ongoing business operations at the Paris Property, and the Debtors are working to sell



                                                   7
Case 20-50133-grs            Doc 1236       Filed 08/18/20 Entered 08/18/20 17:30:43                          Desc Main
                                           Document     Page 8 of 12



 the Paris Property. Finally, a conversion to chapter 7 as the Debtors pursue confirmation of a

 value-maximizing plan is not in the best interest of the bankruptcy estates and would cause

 irreparable harm and loss of value. See id.

          21.      Aside from citing to section 1112 of the Bankruptcy Code, the Trustee has not

 offered any support for its assertion that a small gap between the estimated value of the Paris

 Property and the Current Insurance is a “failure to maintain appropriate insurance” under

 1112(b)(4)(C), nor has the Trustee identified any specific risk to the bankruptcy estate or the public

 regarding the idle Paris Property facility and farmland. Even assuming that the term “appropriate”

 as used in section 1112(b)(4)(C) did require all property of the estate to be insured at its full value,

 the gap in insurance coverage on the Paris Property would still be insufficient to serve as “cause”

 for conversion. Bankruptcy courts have applied a materiality standard in considering whether

 cause exists for purposes of section 1112(b)(4) of the Bankruptcy Code. See, e.g., Id. at 618; In

 re Sunnyland Farms, Inc., 517 B.R. 263, 266-268 (Bankr. D. N.M. 2014); In re Melendez Concrete

 Inc., 2009 Bankr. LEXIS 2925, *17-19 (Bankr. D. N.M. Sept. 15, 2009); In re Keener, 2017 Bankr.

 LEXIS 3798, *16-17 (Bankr. N.D. Iowa Nov. 2, 2017).

          22.      Based on the Debtors’ recent appraisal, the majority of the value of the Paris

 Property – or $1,971,600 based on the sales comparison approach – lies in the greenhouse and

 other improvements upon the Paris Property.4 The Current Insurance covers all but $171,600 of

 such value (based on the $1.8 million coverage amount cited by the Trustee).                          These are large

 and Complex Chapter 11 Cases, with scheduled assets and liabilities each over $200 million. The

 Debtors have made significant progress in the Chapter 11 Cases notwithstanding the contentious

 nature of the proceedings, and have worked diligently to maximize the value of their bankruptcy


 4
  There is little to no risk of loss with respect to the idle farm land of the Paris Property, which carries an estimated
 value of $251,600 based on the recent appraisal.

                                                             8
Case 20-50133-grs       Doc 1236     Filed 08/18/20 Entered 08/18/20 17:30:43               Desc Main
                                    Document     Page 9 of 12



 estates. The Debtors are now seeking to confirm a plan of liquidation and, in the interim, are

 actively trying to sell the Paris Property. The Trustee fails to establish that any risk to the estate

 arising from an estimated $171,600 of uninsured value in the Paris Property poses a material risk

 to the bankruptcy estate which would require conversion at this stage. Indeed, applying the

 materiality standard, the Debtors’ maintenance of idled improvements upon the Paris Property,

 which improvements may be insured at less than their appraised value by $171,600, does not pose

 a risk to the state sufficiently material to constitute “cause” for conversion to chapter 7 under

 section 1112(b)(4)(C) of the Bankruptcy Code as the Debtors actively seek to sell the Paris

 Property and confirm a plan of liquidation. See id.

         23.     For the foregoing reasons, and the Trustee has failed to meet its burden of

 establishing requisite “cause” for conversion under section 1112(b)(1) of the Bankruptcy Code.

 The Debtors respectfully request that the Motion therefore be denied.

 B.      Should the Court Find “Cause” May Exist Due to the Debtors’ Insurance Coverage,
         Conversion Would be Inappropriate Under Section 1112(b)(2) of the Bankruptcy
         Code.

         24.     The Debtors maintain that no “cause” for conversion to chapter 7 relating to the

 Debtors’ insurance coverage exists. However, to the extent that the Court finds that such “cause”

 may exist under section 1112(b)(4)(C) of the Bankruptcy Code, conversion to chapter 7 would still

 be inappropriate under Section 1112(b)(2) of the Bankruptcy Code. Section 1112(b)(2) provides,

 in relevant part:

         (2) The court may not convert a case under this chapter to a case under chapter 7
         … if the court finds and specifically identifies unusual circumstances establishing
         that converting … the case is not in the best interests of creditors and the estate, and
         the debtor or any other party in interest establishes that—
                 (A) there is a reasonable likelihood that a plan will be confirmed … within a
                 reasonable period of time; and
                 (B) the grounds for converting or dismissing the case include an act or omission of
                 the debtor …

                                                   9
Case 20-50133-grs       Doc 1236 Filed 08/18/20 Entered 08/18/20 17:30:43                  Desc Main
                                Document    Page 10 of 12



                        (i) for which there exists a reasonable justification for the act or omission;
                        and
                        (ii) that will be cured within a reasonable period of time fixed by the court.


 11 U.S.C. § 1112(b)(2).

        25.     The Debtors submit that each of the elements of section 1112(b)(2) is met in these

 Chapter 11 Cases. These are large and complex cases with over which have been highly

 contentious and further complicated by litigation at every stage. The Debtors have filed and are

 seeking confirmation of a proposed plan of liquidation which the Debtors maintain will maximize

 the value of their bankruptcy estates and recovery by all creditors. The Debtors are also actively

 seeking to sell the Paris Property while they pursue confirmation of the plan. As set forth in the

 Disclosure Statement, conversion of the Chapter 11 Cases is not in the best interests of creditors

 and the estates. The Debtors have thus far been unable to obtain supplemental insurance coverage

 for the Paris Property during the pendency of the Chapter 11 Cases. It is unclear whether such

 coverage can be obtained by either the Debtors or a chapter 7 trustee prior to any plan confirmation

 or sale of the Paris Property, but the Debtors will nonetheless continue their good faith efforts to

 do so. Under these circumstances, however, conversion of the Chapter 11 Cases based on the

 status of insurance on the Paris Property would be inappropriate pursuant to section 1112(b)(2) of

 the Bankruptcy Code.

        26.     The Debtors reserve all rights to seek such a determination under section

 1112(b)(2). In the event that the Court finds there may be “cause” for conversion relating to the

 Debtors insurance coverage on the Paris Property, the Debtors respectfully request that the Court

 hold a further hearing on whether dismissal is appropriate under section 1112(b)(2) of the

 Bankruptcy Code.




                                                  10
Case 20-50133-grs      Doc 1236 Filed 08/18/20 Entered 08/18/20 17:30:43                Desc Main
                               Document    Page 11 of 12



 C.     The Motion and Renotice Should be Denied Insofar as the Trustee Supports the
        Committee Conversion Motion.

        27.     In addition to requesting conversion based on a lack of adequate insurance

 coverage, the Trustee states in the Renotice that it supports the Committee Conversion Motion.

 Renotice, ¶ 9. The Trustee notes it is specifically concerned about “the Debtors’ decision to seek

 approval of its settlement with MGG under Federal Rule of Bankruptcy Procedure 9019,” but the

 Trustee does not appear to seek conversion on any grounds relating thereto. Id. To the extent that

 the Trustee supports the Committee Conversion Motion, the Debtors incorporate herein by

 reference the Debtors’ Objection to the Motion to Convert Pursuant to 11 U.S.C. 1112 [Docket

 No. 1226] (the “Objection to Committee Conversion Motion”). For the reasons set forth in the

 Objection to Committee Conversion Motion, the Debtors respectfully request that the Court deny

 the instant Motion and Renotice insofar as it supports or joins the Committee Conversion Motion.

                            [remainder of page intentionally left blank]




                                                11
Case 20-50133-grs       Doc 1236 Filed 08/18/20 Entered 08/18/20 17:30:43           Desc Main
                                Document    Page 12 of 12



        WHEREFORE, the Debtors respectfully request that the Court deny the Motion and grant

 such other relief to the Debtors as may be just and proper.

 Dated: August 18, 2020                               Respectfully submitted,


  /s/ James R. Irving                              Michael J. Barrie (pro hac vice)
  James R. Irving                                  Gregory W. Werkheiser (pro hac vice)
  April A. Wimberg                                 BENESCH, FRIEDLANDER, COPLAN, &
  Christopher B. Madden                            ARONOFF LLP
  DENTONS BINGHAM GREENEBAUM LLP                   222 Delaware Avenue, Suite 801
  3500 PNC Tower                                   Wilmington, DE 19801
  101 South Fifth Street                           Telephone: (302) 442-7010 Phone
  Louisville, Kentucky 40202                       E-mail:      mbarrie@beneschlaw.com
  Telephone:     (502) 587-3606                                 jhoover@beneschlaw.com
  Facsimile:     (502) 540-2215
  E-mail:        james.irving@dentons.com          -and-
                 april.wimberg@dentons.com
                 chris.madden@dentons.com          Elliot M. Smith (pro hac vice)
                                                   BENESCH, FRIEDLANDER, COPLAN, &
  Counsel for the Debtors                          ARONOFF LLP
                                                   200 Public Square, Suite 2300
                                                   Cleveland, OH 44114
                                                   Telephone:     (216) 363-4500
                                                   E-mail:        esmith@beneschlaw.com

                                                   Counsel for the Debtors




                                                 12
